Citation Nr: 0022089	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of a left ankle fracture prior to 
December 24, 1997. 

2.  Entitlement to a disability rating greater than 20 
percent for residuals of a left ankle fracture from December 
24, 1997.  

3.  Entitlement to a disability rating greater than 10 
percent for low back syndrome prior to October 6, 1999.  

4.  Entitlement to a disability rating greater than 20 
percent for low back syndrome from October 6, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1986 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).  

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the securing or pertinent private 
and VA medical records.  Robinette v. Brown, 8 Vet. App. 69, 
76 (1995).  Moreover, VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  For the reasons 
discussed below, the Board finds that, in order to comply 
with VA laws and regulations, a remand for additional 
development is required.   

During the December 1993 VA examination, the veteran related 
that, although he had no private physician, he saw a 
chiropractor once a month for treatment of his back.  There 
is no indication that the RO ever attempted to secure records 
of that treatment or asked the veteran to submit them.  In 
addition, during the October 1999 VA orthopedic examination, 
the veteran indicated that he "came in a while back when his 
back went out" and "was given ten Tylenol with Codeine 
tablets to take."  He did not specify a date of treatment.  
A review of the claims folder found VA outpatient medical 
records from the Minneapolis, Minnesota medical center dated 
from February 1994 to August 1996 and included only the 
report of the October 1994 Persian Gulf registry examination 
and records of treatment unrelated to the back.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should secure the veteran's 
medical treatment records from the VA 
medical center in Minneapolis, Minnesota 
dated from August 1996 to the present.  
Any records received should be associated 
with the claims folder. 

2.  The RO should contact the veteran in 
writing and ask that he provide contact 
information for any additional private or 
VA medical providers from whom he 
received treatment for the service-
connected left ankle fracture or low back 
syndrome, to include the chiropractor 
mentioned during the December 1993 VA 
examination.  After securing the 
necessary releases, the RO should attempt 
to obtain the records of such treatment.  
Any records received should be associated 
with the claims folder.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims for increased disability 
ratings for the service-connected 
residuals of a left ankle fracture and 
low back syndrome as set forth above.  If 
the disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


